DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

CMCS Informational Bulletin
DATE:

August 22, 2022

FROM:

Daniel Tsai, Deputy Administrator and Director
Center for Medicaid and CHIP Services

SUBJECT:

Medicaid nursing facility payment approaches to advance health equity and
improve health outcomes.

Introduction
Millions of Americans, including children, non-elderly adults, and older adults, need long-term
services and supports (LTSS) because of disabling conditions, chronic illness, and other factors.
Medicaid, which is the primary payer across the nation for these services, allows for the
coverage of LTSS through several authorities and programs and over a continuum of settings—
ranging from institutional care, such as in nursing facilities, to home and community-based
services (HCBS). The Biden-Harris Administration, including CMS, is committed to ensuring
that all older adults and people with disabilities have access to high quality services in the setting
of their choice.
Over the last decade, CMS and states have worked and continue to work closely together to
reduce the reliance on institutional services and expand access to high-quality HCBS. Today,
most Medicaid LTSS spending is on HCBS, accounting for $125 billion, while institutional
services accounted for $75 billion in Medicaid expenditures in 2020. 1
In February 2022, the White House and CMS announced a comprehensive set of reforms to
improve safety and quality of care in our nation’s nursing homes through the action plan
“Protecting Seniors by Improving Safety and Quality of Care in the Nation’s Nursing Homes”
(Biden-Harris Administration’s Nursing Home Reform Action Plan). 2 Improving health equity
in nursing facilities is a priority for CMS to not only improve the quality of care, but also quality
of life for nursing home residents. 3 As of 2019, two million Medicaid beneficiaries received
Medicaid LTSS expenditures totaled approximately $200 billion in FY 2020, with HCBS accounting for $125
billion (62.5 percent) and institutional services accounting for $75 billion (37.5 percent). Source: Murray, Caitlin,
Michelle Eckstein, Debra Lipson, and Andrea Wysocki. “Medicaid Long Term Services and Supports Annual
Expenditures Report: Federal Fiscal Year 2020.” Chicago, IL: Mathematica. Forthcoming.
2
https://www.whitehouse.gov/briefing-room/statements-releases/2022/02/28/fact-sheet-protecting-seniors-andpeople-with-disabilities-by-improving-safety-and-quality-of-care-in-the-nations-nursing-homes/.
3
Ibid.
1

CMCS Informational Bulletin – Page 2
institutional services. 4 Medicaid is a key lever for accomplishing the goals of strengthening
quality of care, accountability, and transparency.
This Center for Medicaid & CHIP Services (CMCS) Informational Bulletin (CIB) describes
actions that states can implement using existing Medicaid authority. CMS encourages states to
assess their approach to payments to long-term care providers and utilize flexibilities provided
by section 1902(a)(30)(A) of the Social Security Act (the Act) in establishing Medicaid base and
supplemental payments, as appropriate, to provide adequate, performance-driven nursing facility
rates to ultimately achieve better health care outcomes and address longstanding inequities for
Medicaid beneficiaries residing in nursing facilities. States can implement a number of
initiatives immediately through the Medicaid state plan, waiver, or demonstration process, which
are highlighted below. Through initiatives like these, we expect that Medicaid beneficiaries
residing in nursing facilities will receive better care through the collaboration of CMS and states
to realize the goals outlined in the White House Biden-Harris Administration’s Nursing Home
Reform Action Plan.
In addition to the actions below, CMCS continues to encourage states to “rebalance” their LTSS
systems to achieve a more equitable and person-centered balance between the share of spending
and use of services and supports delivered in home and community-based settings relative to
institutional care. 5 A key priority of the Biden-Harris Administration is strengthening the
availability of Medicaid-funded HCBS, as an alternative to institutional care. Funding made
available to expand, enhance and strengthen HCBS under section 9817 of the American Rescue
Plan Act (ARP) has resulted in approved state actions to include expanding the scope of HCBS
available to targeted populations and increasing payments to the direct service workforce. 6 In
addition, implementation of the 2014 home and community-based settings regulation continues
to ensure the reimbursement of HCBS is happening in settings that facilitate person-centeredness
and individual decision-making.
In addition, on behalf of those Medicaid beneficiaries who receive and will continue to require
care through nursing facilities and other institutional long-term care settings, states are
encouraged to use the tools available through Medicaid to improve safety, accountability,
quality, and overall resident experience in alignment with the measures established by CMS,
such as the Nursing Home Five-Star Quality Rating System.

In 2019, nearly 9 million Medicaid beneficiaries received LTSS. Of these, 7.4 million (84 percent) received HCBS,
1.7 million beneficiaries (19 percent) received institutional services, and 0.3 million (3 percent) received both.
Source: Kim, Min-Young, Edward Weizenegger, and Andrea Wysocki. “Medicaid Beneficiaries Who Use LongTerm Services and Supports: 2019.” Chicago, IL: Mathematica, Forthcoming.
5
https://www.medicaid.gov/medicaid/long-term-services-supports/downloads/ltss-rebalancing-toolkit.pdf.
6
https://www.medicaid.gov/medicaid/home-community-based-services/guidance/strengthening-and-investinghome-and-community-based-services-for-medicaid-beneficiaries-american-rescue-plan-act-of-2021-section9817/index.html
4

CMCS Informational Bulletin – Page 3
Using Provider Payment Structures to Encourage Quality of Care
CMS is launching new initiatives in both Medicare and Medicaid to ensure that nursing facility
residents get the quality care they need. These initiatives are intended to help ensure adequate
staffing, dignity, and safety in resident accommodations, as well as high-quality care, including:
establishing a minimum nursing home staffing requirement; undertaking efforts to reduce
resident room crowding; strengthening the Medicare Skilled Nursing Facility (SNF) ValueBased Purchasing (“VBP”) program; and reinforcing safeguards against unnecessary
medications and treatments.
In the Medicaid program, states have broad flexibility to design their provider payment structures
to incentivize providers for implementing or performing highly on the types of initiatives listed
above. Medicaid payments based on improvements to performance on quality measures have
already been approved in numerous Medicaid State Plan Amendments (SPAs), such as:
• California’s long-standing quality and accountability supplemental payment initiative
provides increased payments to facilities that improve quality of care to their residents, using
quality indicators defined by CMS to reward facilities whose performance is at or above
statewide average. 7
• Illinois’s new nursing facility payment initiative includes robust facility staffing incentives. 8
In 2022, Illinois implemented a data-driven staffing ratio target program and a wage
incentive initiative which supports nursing facilities in increasing and maintaining the wages
of Certified Nursing Assistant (CNAs) through the “CNA Tenure and Promotion Payments”
to increase retention of direct care staff in the facility, which, studies suggest, leads to better
outcomes for residents of the facilities. 9
Similarly, to help reduce resident room crowding, states can implement Medicaid payment
initiatives that adjust provider payment rates based on resident room occupancy, or set a higher
payment rate for Medicaid residents in a single occupancy room. Whether integrated into the
base rate or established as a separate value-based payment program, these efforts link payment to
improved health care quality and shift from a focus on volume to value.
Accountability in Nursing Facilities
It is in the state’s and federal government’s best interest, and in the best interests of our
beneficiaries, to direct taxpayer dollars to nursing homes that support patient safety. In an effort
to increase accountability, oversight, and transparency, CMS’s planned initiatives include:
increasing scrutiny on more of the poorest performing nursing facilities; expanding financial
penalties and other enforcement sanctions when warranted; increasing accountability for chain
owners of substandard facilities; providing technical assistance to nursing homes to help them

https://www.medicaid.gov/medicaid/spa/downloads/CA-20-0021.pdf.
https://www.medicaid.gov/medicaid/spa/downloads/IL-22-0009.pdf
9
https://www.cms.gov/medicare/provider-enrollment-andcertification/certificationandcomplianc/downloads/usersguide.pdf.
7
8

CMCS Informational Bulletin – Page 4
improve; improving transparency of facility ownership and finances; and enhancing Medicare’s
Nursing Home Care Compare website.
To support these accountability initiatives, CMS recently implemented a number of efforts that
aim to increase accountability, oversight, and transparency. In 2021, CMS implemented new
Medicaid supplemental reporting requirements for states as required under the newly added
section 1903(bb) of the Act. 10 Likewise, CMS recently made a large volume of Medicare
provider data available, including nursing home quality data and a database showing changes in
ownership of facilities. 11 States are encouraged to use any federal or state data at their disposal
to improve and better target oversight of the facilities located in their own states. For example, a
number of states use the CMS Nursing Home Five-Star Quality Rating System as part of their
calculation of bonus payments to nursing facilities. States may also develop incentives to
encourage provider participation in Medicaid-specific quality improvement activities based on
state-developed program goals.
Supporting High Quality Staffing
Low nursing home wages contribute to frequent turnover and staffing shortages. 12 Research has
long demonstrated a clear association between nurse staffing ratios and nursing home quality of
care, with evidence showing higher staff turnover associated poorer quality of care. 13
Leveraging payment approaches to strengthen staffing further aligns with and complements the
new minimum staffing requirements for nursing homes which, per the Action Plan, CMS plans
to propose within a year of announcing the Biden-Harris Administration’s Nursing Home
Reform Action Plan.
Consistent with these efforts to establish minimum staffing requirements, CMS advises states to
continue developing long-range solutions for training and improving staffing and workforce
sustainability issues in nursing facilities. Individual states should look to state-specific data
sources for measurable metrics by which improvements can be monitored and incentivized.
CMS has already approved a number of different staffing improvement incentives in state
Medicaid programs. For example, Connecticut 14 designed a 2% rate increase for nursing
facilities to be used for increases to employee wages or salaries, increases to the health or dental
benefit or retirement plans or for a combination of these. Additionally, Rhode Island recently
increased nursing facility rates to support new minimum staffing and wage requirements,
whereby 80% of any base rate increase paid to a nursing facility must be dedicated to increase
base salary or hourly wage increases, benefits, and other compensation for all eligible direct-care
workers. 15
https://www.medicaid.gov/federal-policy-guidance/downloads/smd21006.pdf. This effort was mandated by
Division CC, Title II, Section 202 of the Consolidated Appropriations Act, 2021 (CAA).
11
https://data.cms.gov/provider-data/dataset/y2hd-n93e.
12
https://www.macpac.gov/wp-content/uploads/2021/12/State-Policy-Levers-to-Address-Nursing-Facility-StaffingIssues.pdf.
13
https://www.cms.gov/medicare/provider-enrollment-andcertification/certificationandcomplianc/downloads/usersguide.pdf.
14
https://www.medicaid.gov/State-resource-center/Medicaid-State-Plan-Amendments/Downloads/CT/CT-190022.pdf.
15
https://www.medicaid.gov/medicaid/spa/downloads/RI-21-0015.pdf
10

CMCS Informational Bulletin – Page 5

States are encouraged to work with facilities and CMS to determine if there are any costs, such
as continuing education training for CNAs, that can be included in the payment rate for Medicaid
services. We also encourage states to seek out other solutions to training and testing capacity
issues within the nursing facilities through collaboration with the states’ Departments of Public
Health that certify Nurse Aide Training and Competency Programs (NATCEPs) to promote
funded training opportunities for nursing facility staff.
Safety Issues during Emergencies and Pandemics
Residents of nursing homes face longstanding care, quality, and safety issues which have been
exposed and exacerbated during the pandemic. The federal and state governments must work
together to ensure that risks associated with pandemic and emergency preparedness issues are
mitigated as much as possible to ensure the safety of vulnerable nursing home residents. To this
end, the Biden-Harris Administration’s Nursing Home Reform Action Plan includes a list of
pandemic and emergency preparedness initiatives that will help ameliorate future risks in these
settings, including: the continuation of COVID-19 testing in long-term care facilities; the
continuation of COVID-19 vaccinations and boosters in long-term care facilities; strengthening
requirements for on-site infection preventionists; enhancing requirements for pandemic and
emergency preparedness; and integrating pandemic lessons into nursing home requirements.
CMS advises states to review their emergency preparedness policies and look for areas where
state Medicaid agencies can improve their practices. States are encouraged to build incentives in
their provider licensure requirements or Medicaid payment structures to gather information and
reward providers according to how well the targets set by the state are met by the facilities.
Currently, we do not have an example of an incentive payment or methodology for encouraging
pandemic or emergency preparedness, but CMS encourages states to submit SPAs aimed at
ensuring preparedness in nursing facilities to begin establishing a precedent for this type of
proposal.
Implementation Options
CMS is committed to working with states to identify existing Medicaid authority to work
towards solutions to improve safety and quality of care in nursing facilities. We challenge states
to leverage state and federal data and stakeholder insights to inform innovative payment policies
that help strengthen safety and quality of care in nursing facilities and provide for adequate
staffing over the long term in a way that is specific to the state and geographic areas where care
for Medicaid beneficiaries is being provided.
As noted earlier, states have considerable flexibility through the Medicaid program to develop
payment methodologies, including base and supplemental payments, to implement incentives to
drive positive change. When implementing the proposals described in this CIB through
Medicaid payment methodologies, it is important to remember that Medicaid requirements
establish parameters for Medicaid provider payments. Section 1902(a)(30)(A) of the Act
requires states to “assure that payments are consistent with efficiency, economy, and quality of
care and are sufficient to enlist enough providers so that care and services are available under the

CMCS Informational Bulletin – Page 6
plan at least to the extent that such care and services are available to the general population in the
geographic area.” These requirements are implemented, in part, through the Medicaid Upper
Payment Limits (UPLs) with which states must comply. 16 Payment for nursing facility
services 17 are subject to the Medicaid UPL requirements. These requirements limit nursing
facility payments, in the aggregate, to a reasonable estimate of the amount that would be paid for
the same services provided by the facility under the Medicare program. In general, states are
allowed to make base and supplemental payments up to that limit. If a state needs a SPA to
implement a new incentive payment, states are encouraged to work with CMS, noting that any
new or modified payment methodologies generally require a submission of a SPA or proposed
amendment to a waiver or demonstration authority. 18
Additionally, where states need additional data to develop staffing and quality measures in future
periods, CMS, as discussed in the Value-Based Care Opportunities in Medicaid SMDL, 19
supports states’ approaches to building data collection infrastructure to support these types of
payment programs prior to full implementation of the value-based care arrangement. Building
transparency and evaluation into these value-based payment arrangements helps build the
evidence base to support effective policymaking in the future.
CMS recognizes that state Medicaid agencies may have additional ideas for ways to use nursing
facility payments to improve safety and quality of care that work best for their state. CMS
welcomes innovative approaches that meet the urgent challenge of improving quality of care and
safety for residents of our nation’s nursing homes and will continue to provide technical
assistance to states interested in developing nursing facility payments to ensure compliance with
federal statutes and regulations while maximizing flexibility.
Conclusion
CMS is committed to working in partnership with states to develop payment methodologies that
address initiatives to improve health care quality and equity in the Medicaid program. CMS
encourages states to utilize the flexibilities available to support the provision of high-quality care
to residents of nursing facilities.
If states have questions about this informational bulletin or need technical assistance regarding
these flexibilities, please contact Andrew Badaracco, Technical Director in the Division of
Reimbursement Policy at Andrew.Badaracco@cms.hhs.gov.

42 Code of Federal Regulations (C.F.R.) § 447 Subpart C
Authorized under section 1905(a)(4)(A) of the Act.
18
See for example, 42 C.F.R. § 440.200, et seq., sections 1902(a)(13), 1902(a)(73)(A), 1902(a)(30), 1902(a)(2) of
the Act, and 42 C.F.R. § 447 Subpart B
19
https://www.medicaid.gov/Federal-Policy-Guidance/Downloads/smd20004.pdf
16
17

